DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark 
This Office Action is in response to applicant’s amendment filed on April 26, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 5, 6, 8, 11, and 13-15 and has canceled claim 7.  
Claims 1-6 and 8-15 remain pending in this application.  
The rejections of claims under 35 USC 112, second paragraph set forth in the previous Office Action are withdrawn in response to applicant’s amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4,  13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Moseley et al (PN. 5,953,148) in view of the patent issued to Woodgate et al (PN. 6,377,295).
Claims 1 and 15 have been amended to necessitate the new grounds of rejection.  
Moseley teaches, with regard to claims 1 and 15, a directional display that serves as the panel apparatus that is comprised of a spatial light modulator (SLM1, Figure 3), serves as the display panel, including a cluster in which a plurality of pixels (4) are arranged in first vertical line (view 1) and a second vertical line (view 2) adjacent to the first vertical line in a zigzag pattern, (please see Figure 3).  The directional display further comprises a lenticular screen (2), serves as the optical device disposed on a front surface of the display panel to cover an entire portion of the cluster.  The pixels arranged in the first vertical line display an image taken at a firs point of view (or view 1) and the pixels arranged on the second vertical line display an image taken a second point of view (or view 2, please see columns 2-3).  
With regard to claim 15, Moseley et al teaches that the spatial light modulator comprises a liquid crystal display device that implicitly includes a processor to display an image on the display, (please see column 3, line 24).  
 Claims 1 and 15 have been amended to include the phrase “display panel including a plurality of clusters, each of the plurality of clusters comprising a plurality of pixels in a first vertical line and a second vertical line” and the phrase “the plurality of clusters are arranged to be spaced apart from each other by a specific distance and wherein the optical device covers an area wider than an area in which the plurality of clusters are disposed”.   In light of the specification of the instant application, Moseley et al teaches that the display panel comprises a plurality of clusters, each comprises a row of the pixels, arranged in a first vertical line (the view Woodgate et al in the same field of endeavor teaches a display panel providing multiple views, (please see Figures 4 and 5), which is comprised of a plurality of clusters each of the plurality of clusters comprising a plurality of pixels, (please see Figure 4), arranged in a first vertical line and a second vertical line adjacent to the first vertical line in a zigzag pattern.  Each cluster, in light the definition of the instant application, comprises a row of the pixels in the display panel, wherein each cluster comprises a plurality of pixels and the plurality of clusters are arranged to be spaced apart from each other by a specified distance.  Woodgate et al further teaches that the optical device that covers the entire portion of the cluster is wider than an area in which the plurality of clusters are disposed.  It would then have been obvious to one skilled in the art to apply the teachings of Woodgate et al to modify the display panel of Moseley et al to provide multiple views of the image.  
With regard to claim 3, Moseley et al teaches that the first vertical line and the second vertical line are arranged without overlapping with each other and without being spaced apart from each other (or share along a common vertical line) and wherein a horizontal line of each pixel arranged in the first vertical line and a horizontal line of each pixel arranged in the second vertical line are arranged without overlapping with each other.  
With regard to claim 4, Moseley et al in a different teaches that in order to achieve full color display, the pixels for the view 1 in the first vertical line may comprise a red pixel (R ), a green pixel (G) and a blue pixel (B) and the pixels for the view 2 in the second vertical line may 
With regard to claim 13, Moseley et al teaches that the directional display or the display panel includes a plurality of clusters, each comprises pixels for view 1, pixels for view 2 and pixels for view 3, disposed to be spaced apparat from each other by a specific distance and a plurality of optical devices (2, with a plurality of lenticular lenses) to cover the plurality of clusters wherein the plurality of optical devices cover an entire portion of the display panel, (please see Figure 3).  


Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosley et al and Woodgate et al as applied to claim 1 above and further in view of the patent issued to Chung et al (PN. 8,289,472).
The directional display taught by Moseley et al in combination with the teachings of Woodgate et al as described in claim 1 above has met all the limitations of the claims.  
	With regard to claim 2, Moseley et al teaches that the spatial light modulator may comprise liquid crystal display but this reference does not teach explicitly that the pixels include a light emitting diode.  Chung et al in the same field of endeavor teaches that a typical liquid crystal display wherein the pixels may comprise light emitting diode (LED, 130, Figures 10 and 11).  With regard to claim 14, Chung et al also teaches that display panel may include a plurality of printed circuit board (PCB, 134, Figure 11B), wherein each LED and therefore the pixel is disposed.  It would then have been obvious to one skilled in the art to apply the teachings .  

Claims 2, 5, and 9-12,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosley et al and in view of the US patent application publication by Yang et al (US 2012/0099193 A1).
The directional display taught by Moseley et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 2, Moseley et al teaches that the spatial light modulator may comprise liquid crystal display but this reference does not teach explicitly that the pixels include a light emitting diode.  Yang et al in the same field of endeavor teaches a panel for stereoscopic or directional display wherein the display panel may comprise an art well-known light emitting diode (LED) display wherein the pixels (210, Figure 5 or 364, Figure 11) comprise LED.  It would then have been obvious to one skilled in the art to alternatively use art well-known LED display as the display panel for the display apparatus as alternative design to achieve desired viewing quality.  
With regard to claim 5, Moseley et al teaches that the optical device is disposed to be spaced forward from the display panel by a specific distance but it does not teaches that the optical device covers an area wider than the cluster.  Yang et al teaches that the display panel comprises the LEDs (302 and 303, Figure 10B) may be a stereoscopic display wherein an optical device (306, Figure 10B) is disposed to be spaced forward from the display panel by a specific distance and the optical device covers an area wider than the cluster, (please see Figure 10B).  It would then have been obvious to one skilled in the art apply the teachings of Yang et al to 
With regard to claim 9, Yang et al teaches that the optical device may alternatively include a parallel barrier (706, Figures 18A and 18B) having a plurality of slits parallel to the first vertical line.  
With regard to claims 10-12, Yang et al teaches that the panel apparatus further comprises a spacer (352, Figure 10B), that is interposed between the display panel (302, and 303) and the optical device (306) to maintain a specific distance between the optical device and the display panel.  With regard to amended claim 11, the spacer is formed around each of the clusters and formed to be inclined outward of each of the clusters, (please see Figure 10B).  With regard to claim 12, Yang et al teaches that the inner wall (358) of the spacer is capable of absorbing light which means it includes a material to absorb light, (please see paragraph [0089]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosley et al and Woodgate et al as applied to claim 1 above and further in view of the US patent application publication by Yotsuya  (US 2004/0189185 A1).
The directional display taught by Moseley et al in combination with the teachings of Woodgate et al as described in claim 1 above has met all the limitations of the claims.  
With regard to amended claim 6, both Moseley et al and Woodgate et al disclose the optical device includes a lenticular lens including a plurality of lenslets that are disposed on a flat surface parallel to the display panel.  Yotsuya in the same field of endeavor teaches light emitting display panel wherein a microlens array (9, Figure 1) includes a plurality of lenslets disposed on a flat surface parallel to the display panel.   It would then have been obvious to one .  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosley et al, Woodgate et al and Yotsuya as applied to claims 1 and 6 above and further in view of the  US patent application publication by Yang et al (US 2012/0099193 A1).
The directional display taught by Moseley et al in combination with the teachings of Woodgate et al and Yotsuya  as described in claims 1 and 6 above has met all the limitations of the claim.  
With regard to amended claim 8, Yang et al in the same field of endeavor teaches a panel for stereoscopic or directional display wherein the display panel may comprise an art well-known light emitting diode (LED) display wherein the pixels (210, Figure 5 or 364, Figure 11) comprise LED.  Yang et al further teaches that the plurality of lenslets may simply be convex forward of the display panel and are disposes on a curved surface having radius curvature that may be designed to be equal distance from a straight line passing through a center of each of the clusters.  It would then have been obvious to one skilled in the art to apply the teachings of Yang et al to modify the panel apparatus to utilize a LED display with the optical device including a plurality of lenslets arranged on a curved surface as desired to achieve the stereoscopic display. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosley et al and Woodgate et al as applied to claims 1 and 13 and further in view of US patent application publication by Yang et al (US 2012/0099193 A1) and the patent issued to Chung et al (PN. 8,289,472).

With regard to claim 14, this reference does not teach explicitly that the display panel includes a plurality of printed circuit board on which at least one of the clusters is disposed.  Yang et al in the same field of endeavor teaches that the display panel may comprise a LED display device wherein the cluster comprises LEDs and as demonstrated by Chung et al it is known in the art to form LED (132, Figure 11B) on printed circuit board (PCB, 134).  It would then have been obvious to one skilled in the art to alternatively use an art well-known LED display device as the display panel with PCB to drive the LEDs and therefore the display device.  
Response to Arguments
Applicant's arguments filed on April 26, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to newly amended features that have been fully addressed in the reasons for rejection set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872